Citation Nr: 0117231	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-23 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for incisional weakness, left nephrectomy 
scar, as a result of surgery performed at a VA facility in 
1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from December 1954 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 decision by the RO, which denied 
the veteran's claim for compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, for incisional 
weakness, left nephrectomy scar.  The veteran filed a timely 
appeal. 


REMAND

Pursuant to 38 U.S.C.A. § 1151 (West 1991), if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2000).  

The implementing regulation provides that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  Compensation 
is not payable if the additional disability or death results 
from the continuation or natural progress of the disease or 
injury for which the veteran was hospitalized or treated.  
See 38 C.F.R. § 3.358(b)(1), (2).  In addition, the 
additional disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred would not suffice to make the additional 
disability or death compensable.  See 38 C.F.R. § 
3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  See 38 C.F.R. § 3.358(c)(3).  Finally, if the 
evidence establishes that the proximate cause of additional 
disability or death was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable except in the case of a veteran 
who was incompetent.  See 38 C.F.R. § 3.358(c)(4).

For claims filed prior to October 1, 1997, the appellant is 
not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  But 
see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).  

The veteran contends that he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151, for incisional weakness, left 
nephrectomy scar, as a result of undergoing a left radical 
nephrectomy at the VA Medical Center (VAMC)  in Asheville, 
North Carolina in July 1997.  In particular, the veteran 
alleges that as a result of the surgery, he now has a painful 
hernia.

Following a review of the claims folder, the Board finds that 
further development of the issue is warranted prior to 
appellate adjudication.

Surgical records from the Asheville VAMC dated in July 1997 
reveals that the veteran underwent a left radical nephrectomy 
on July 16, 1997.  Post-surgery treatment records dated from 
December 1997 to August 1998 reveal that the veteran had a 
post nephrectomy hernia.  It was noted that the veteran 
experienced significant pain and discomfort since the surgery 
but he was to lose weight and there would be a follow-up 
minor surgery.

A September 1998 statement was provided by a VA physician.  
The physician stated that he had reviewed the veteran's 
medical records that included the radical nephrectomy 
surgical records.  He stated that the veteran's recovery had 
been smooth and that his prognosis was good.  He indicated 
that the veteran developed an incisional hernia or more 
accurately, an incisional weakness that allows a bulging of 
the underlying tissue.  He stated that bulging of the flank 
following a procedure like this was very common especially in 
an overweight patient and that this condition was not usually 
painful.  Surgical correction could be accomplished.   

However, in his September 2000 Form 9 (substantive appeal) to 
the Board, the veteran stated that that he sought treatment 
for repair of the hernia at the VA Medical Center in 
Asheville and was told by a VA physician that the surgery 
repair would not be successful since the rib on the left 
lower side was removed and there was not enough flesh to 
properly insert the mesh.  The Board finds that all 
outstanding pertinent medical records, to include any 
statement or physician from the above-referenced physician, 
should be obtained and associated with the claims folder 
prior to further adjudication of the veteran's claim.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, 
obtaining a medical opinion) when such evidence may 
substantiate entitlement to the benefits sought.  A claim may 
be decided without providing such assistance 
only when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement, or 
the record includes medical evidence sufficient to adjudicate 
the claim.  Id.  

As such, and mindful of its duty to assist the veteran, the 
Board determines that, additional medical development should 
be accomplished to obtain further information needed to 
adjudicate the claim.  Thus, after associating with the 
claims file all outstanding pertinent medical records (to 
include any physician's opinion on the feasibility of surgery 
to correct the hernia), the RO should arrange for the veteran 
to undergo an appropriate VA examination of his incisional 
hernia.  The physician should render an opinion which 
explicitly addresses pertinent concepts raised by 38 C.F.R. 
§ 3.358, such as whether the veteran, in fact, suffers from 
additional disability, and whether any such additional 
disability diagnosed is a necessary consequence of the 
surgery.  The appellant is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant fails to report to any scheduled examination, the 
RO should obtain and associate with the record any notice(s) 
of the examination(s) sent to the appellant.  

The RO should also undertake any other indicated development 
and/or adjudication action deemed warranted by the Veterans 
Claims Assistance Act of 2000.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding pertinent 
medical records, specifically from the 
Asheville VAMC, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so. 

2.  After associating with the claims 
file all evidence received pursuant to 
the development requested in paragraph 1, 
above, the RO should arrange for the 
veteran to undergo appropriate VA 
examination pertaining to his claim for 
compensation for incisional weakness, 
left nephrectomy scar.  The entire claims 
file, to include all evidence added to 
the record pursuant to this REMAND, as 
well as a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  After examination of the 
veteran, review of the veteran's 
pertinent medical history and assertions, 
and with consideration of sound medical 
principles, the examiner should offer an 
opinion as to whether it is as least as 
likely as not the veteran's incisional 
weakness (claimed as a hernia) 
constitutes additional disability 
resulting from the July 1997 radical 
nephrectomy.  In providing the requested 
opinion, the examiner must specifically 
address (a) whether (a) incisional 
weakness was an intended or expected 
consequence of the July 1997 surgery, or 
a continuation or natural progress of the 
disease or injury for which the surgery 
was performed; and (b) whether the 
proximate cause of the incisional 
weakness (hernia) was the veteran's 
willful misconduct or failure to follow 
instructions.  The examiner should also 
specifically address the September 1998 
statement from the VA physician, noted 
above, and any other pertinent medical 
opinion associated with the record on 
remand.  If the examining physician's 
opinion differs from September 1998 VA 
physician's opinion, he/she should 
clearly explain why.  All examination 
findings, along with the complete 
rationale for the conclusion reached (to 
include citation, as necessary, to 
specific evidence in the record and/or 
supporting medical authority) should be 
set forth in a typewritten report.

3.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of the foregoing, 
and any other indicated development 
and/or notification action, the RO should 
adjudicate the issue of entitlement to 
compensation benefits under the 
provisions of 38 U.S.C.A § 1151 for 
incisional weakness, left nephrectomy 
scar, as a result of surgery performed at 
a VA medical facility in July 1997, on 
the basis of all pertinent evidence and 
legal authority, to specifically include 
that cited to herein.  Adjudication of 
the claim  should include specific 
discussion of the provisions of 38 C.F.R. 
§ 3.358.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.  

7.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




